DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5, filed 04 Mar 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 29 Dec 2021 have been withdrawn in view of the amended claim. 
Applicant’s arguments, see pg. 5, filed 04 Mar 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of 29 Dec 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 5-8, filed 04 Mar 2022, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims
Claims 1-3 and 5-13 are currently examination. Claims 4 and 14-20 have been cancelled since the Non-Final Office Action of 29 Dec 2021. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin, Jr. et al. (US PG Pub No. 2011/0060215, provided by Applicant in IDS 13 Jul 2020) - hereinafter referred to as Tupin - in view of Bardan et al. (US PG Pub No. 2018/0333103) - hereinafter referred to as Bardan - and Yudkovitch et al. (US Patent No. 7247139).
Regarding claims 1 and 13, Tupin discloses a monitoring device for detecting and measuring a respiration rate of a subject (Fig. 5) comprising:
a base (sensor 20; Fig. 16A-B: sensor 20 on subject’s chest);
first and second transceivers (transmit antenna 30 and receive antenna 40) attached to the base (Fig. 5: transmit antenna 30 and receive antenna 40 on opposite ends within sensor 20), and powered by the battery to transmit pulses and receive reflected pulses ([0146]: a power module 52 supporting an ultra-wideband medical radar module (UWBMR) 54 for transmitting and receiving ultra-wideband radio signals to interrogate a target area T of interest);
an antenna (digital input/output module 58 of respiratory sensor module 50) powered by the battery (Fig. 5: power module 52 and SD I/O 58), and configured to wirelessly transmit data acquired from the first and second transceivers ([0146]: digital input/output module 58 delivers the processed signals from the microprocessor control module 56 to external devices (not shown) for storage, reporting or further processing ... microprocessor control module 56 manages the signals S transmitted by the UWBMR 54 and receives and processes the signals S′ delivered by the UWBMR 54 which have been collected via the receive antenna 40; [0148]: a wireless telecommunications module capable of transmitting continuous data to other sites, or, sending alerts or alarms to entities whenever a suspicious condition is detected by the apparatus 10); and
a computing device (microprocessor 56 and [0124]: hardware and software elements of respiratory sensor module 50) powered by the battery (Fig. 5: power module 52 and microprocessor 56), and operatively coupled to the first and second transceivers and the antenna (Fig. 5: microprocessor 56, transmit antenna 30 and receive antenna 40, digital input/output module 58); [0147]: microprocessor 56, and, one or more proprietary algorithms, cooperate to drive the UWBMR 54 and measure, track and display instantaneous and trended respiratory function and events and digital input/output module 58 delivers the processed signals from the microprocessor control module 56 to external devices),
the computing device (microprocessor 56 and [0147]: hardware and software elements of respiratory sensor module 50) having a processing device and a memory storing instructions that, when executed by the processing device, cause the monitoring device to determine the respiration rate by detecting a cyclical change in distance based on the reflected pulses ([0039]: integrated processor having software and hardware to process the signal returns to generate results indicating respiratory performance or status; [0056]-[0060]: determining a range of depth containing the targeted respiratory motion for use in determining identification and verification of completeness of a target respiratory structure as the respiratory structure changes over time).
	Tupin does not disclose:
the first and second transceivers attached to the base at opposing angles;
a microphone configured to detect when the subject is talking; and
when the microphone detects the subject is talking, the processing device is configured to cause the first and second transceivers to operate under a sleep mode.
	Bardan, however, discloses:
first and second transceivers attached to a base at opposing angles (Fig. 7: transmitter 704a and receiver 704b; [0067]: The transmitter and/or receiver are at an opposing angle relative to each other, such that the transmitted signal is configured to be directed at the heart 712 and reflect back to the receiver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Tupin’s transceivers to include Bardan’s transceivers at opposing angles. The motivation for the combination would have been to allow “transmitted signal is configured to be directed at the heart 712 (organ of interest) and reflect back to the receiver”, as taught by Bardan ([0067]). 
Yudkovitch further discloses:
a microphone configured to detect when the subject is talking (Col 6, lines 29-38: microphone for voice commands 210); and
when the microphone detects the subject is talking, the processing device is configured to cause the first and second transceivers to operate under a sleep mode (Fig. 4: verbal input 210 and controller/control processor 240; Fig. 1: transducer 10; Col 7, lines 31-36: voice command “Doppler off” to disable the Doppler mode of transducer).
	It is noted that “a sleep mode” is not explicitly defined by the claim nor the specification that a broadest reasonable interpretation has been given including any mode of transceiver operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Tupin’s monitoring device to include Yudkovitch’s microphone for detecting when the subject is talking to cause a transceiver operation mode. The motivation for the combination would have been to allow “voice commands used to simplify operations of a device … (and) provide simple and efficient operation of a device”, as taught by Yudkovitch (Col 2, lines 34-40). 
Additionally, it is noted that claim 13 recites “wherein the monitoring device is disposable”, which is directed to an intended use of the claimed invention. Therefore, a limited patentable weight is given to claim 13, as any item is capable of being disposed no matter how robust.
Regarding claim 3, Tupin in view of Bardan and Yudkovitch discloses all limitations of claim 1, as discussed above, and Tupin further discloses:
an alarm (digital input/output module 58 of respiratory sensor module 50) configured to generate an alert when the data acquired from the first and second transceivers indicates that the respiration rate is below or above a threshold ([0282]: comparing a given respiration parameter to a minimum or maximum threshold ... optional warning or alert to medical personnel by an external device or triggering of a therapy delivery or data storage by another external device may then be generated).
Regarding claim 5, Tupin in view of Bardan and Yudkovitch discloses all limitations of claim 1, as discussed above, and Tupin further discloses:
wherein the cyclical change in distance detected by the monitoring device is between a chest wall and a lung cavity (Fig. 16A-B: respiratory chambers 70 between chest wall and lung; [0170]: Each sensor 20 interrogates a portion of the chest cavity to track motion and dielectric state within a target interrogation volume 60, and one or more target regions or volumes of the right lung RL, left lung LL, or associated tissues whose movement is influenced by motion during the respiratory cycle is continually interrogated).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin in view of Bardan and Yudkovitch as applied to claim 1 above, and further in view of Sims et al. (US PG Pub No. 2007/0293781) - hereinafter referred to as Sims.
Regarding claim 2, Tupin in view of Bardan and Yudkovitch discloses all limitations of claim 1, as discussed above, and Tupin does not disclose:
a timer configured to alternate the operation of the monitoring device between the sleep mode and an active mode, wherein the timer automatically changes from the sleep mode to operate under the active mode at predetermined time intervals.
	Sims, however, discloses:
a timer configured to alternate the operation of the monitoring device between a sleep mode and an active mode ([0192]: firmware puts processor to sleep even when the strap is on-body … firmware instructs the processor to shut down the main 4 MHz clock and wait for a timer or interrupt event to wake it up again), wherein the timer automatically changes from the sleep mode to operate under the active mode at predetermined time intervals ([0192]: firmware instructs the processor to shut down the main 4 MHz clock and wait for a timer or interrupt event to wake it up again).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tupin’s monitoring system to include Sims’s a timer to automatically change between modes of ultrasound operation. The motivation for the combination would have been to “reduce(s) battery consumption by putting the unit into a power-saving sleep mode as often as possible”, as taught by Sims ([0192]). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin in view of Bardan and Yudkovitch as applied to claim 5 above, and further in view of Friedrichs et al. (US PG Pub No. 2004/0097823, applicant provided in IDS 13 Jul 2020) - hereinafter referred to as Friedrichs - and Brabrand (US PG Pub No. 2004/0167389).
Regarding claim 6, Tupin in view of Bardan and Yudkovitch discloses all limitations of claim 5, as discussed above, and Tupin does not disclose:
wherein the transmitted pulses are ultrasonic, and the processing device detects acoustic impedance from the reflected pulses to measure the respiration rate.
	Friedrichs, however, discloses:
transmitted pulses are ultrasonic ([0037] and [0044]: sensor units are ultrasonic sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tupin’s monitoring device for determining a respiration rate to include Friedrichs’s transmission of ultrasonic pulses for determining a respiration rate. The motivation for the combination would have been since “The principle of ultrasonic distance measurement whereby the differences in travel time of the ultrasonic signal between the sensor units are measured and evaluated has proved advantageous for the implementation of measurement data generation concerning respiration-related movements … it is possible to utilize and evaluate phase differences between the transmitted and received signal”, as taught by Friedrichs ([0012]). 
	Brabrand further discloses:
detecting acoustic impedance from reflected pulses to measure a respiration rate ([0016]: The invention makes use of the fact that air has a very high acoustic impedance compared to non-aerated tissue (tissue not containing air) … transducer elements located adjacent to aerated tissue will provide very distinct outputs compared to those adjacent to non-aerated tissue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tupin’s monitoring device for determining a respiration rate to include Brabrand’s method of determining a respiration rate by detecting acoustic impedance. The motivation for the combination would have been since “transducer elements located adjacent to aerated tissue will provide very distinct outputs compared to those adjacent to non-aerated tissue. In this way the invention allows accurate real time monitoring of the position of the diaphragm”, as taught by Brabrand ([0016]). 
Regarding claims 7-8, Tupin in view of Bardan, Yudkovitch, Friedrichs, and Braband discloses all limitations of claim 6, as discussed above, and Tupin further discloses:
wherein the first and second transceivers detect a maximum distance when the subject exhales ([0139]: Sensors 20B and 20C are positioned so as to track the movement of the diaphragm D during a respiratory cycle; [0136]: During expiration, chest breathing is characterized by upward expansion of the diaphragm D for a distance D1),
the first and second transceivers detect a minimum distance when the subject inhales ([0139]: abdominal or diaphragmatic breathing is characterized by downward contraction B of the diaphragm muscles D during inspiration I ... Sensors 20B and 20C are positioned so as to track the movement of the diaphragm D during a respiratory cycle), and
the processing device determines the respiration rate by measuring the cycles between the maximum distance and the minimum distance ([0143]: sensors 20 of the apparatus 10 deployed about an individuals upper torso capture reflections associated with the above movements. These reflections are then processed to create a measure of respiratory rate and rhythm, along with measurement of the change in respiratory volume during a respiration cycle) (claims 7-8); and
the processing device is further configured to determine a quality and depth of respiration ([0282]: comparing a given respiration parameter to a minimum or maximum threshold; [0144]: increased descent in a general direction B of the diaphragm D … apparatus 10 captures this increased movement to identify that an individual is in deep respiration) and a uniformity of breathe ([0240]: output from each sensor 20 may be used to cross-check data from every other sensor 20 to ensure that the respiratory rate is accurate) by measuring the maximum distance and the minimum distance ([0139]: Sensors 20B and 20C are positioned so as to track the movement of the diaphragm D during a respiratory cycle) (claim 8).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tupin in view of Bardan and Yudkovitch as applied to claim 1 above, and further in view of Weinstein et al. (US PG Pub No. 2011/0130800) - hereinafter referred to as Weinstein.
Regarding claim 9, Tupin in view of Bardan and Yudkovitch discloses all limitations of claim 1, as discussed above, and Tupin does not disclose:
a gel layer applied over the first and second transceivers.
	Weinstein, however, discloses:
a gel layer applied over first and second transceivers ([0056]: a dielectric gel may be spread between the front surfaces of the antennas and the skin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tupin’s monitoring device for determining a respiration rate to include Weinstein’s gel layer. The motivation for the combination would have been “for improved coupling, a dielectric gel may be spread between the front surfaces of the antennas and the skin … This gel may have a high dielectric constant at microwave frequencies, to give good RF impedance matching, and high conductivity at low frequencies to enhance electrocardiogram signal acquisition”, as taught by Weinstein ([0056]). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tupin in view of Bardan, Yudkovitch, and Weinstein as applied to claim 9 above, and further in view of Mendlein et al. (US PG Pub No. 2002/0068871) - hereinafter referred to as Mendlein.
Regarding claim 10, Tupin in view of Bardan, Yudkovitch, and Weinstein discloses all limitations of claim 9, and Tupin does not disclose:
wherein the gel layer is an ultrasound gel pre-contained within a septic container.
	Mendlein, however, discloses:
a gel layer is an ultrasound gel pre-contained within a septic container ([0136]: a molded device comprising a rigid, plastic holder for an electromagnetic wave or ultrasound source (or detector or both) … device can include a machine applied acoustic gel layer, or transmission enhancement fluid or gel layer, on the interrogation region to facilitate acoustic coupling between the interrogation region and an ultrasound source or detector and a cap that snugly fits over the interrogation region intended to be in contact with the object or patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tupin’s monitoring device to include Mendlein’s gel layer. The motivation for the combination would have been to overcome “difficulties or inconveniences in maintaining probe hygiene and cleanliness and can subsequently lead to undesirable pathogen transmission between patients or contamination of an object to be contaminated by the object previously interrogated”, as taught by Mendlein ([0122]). 
Regarding claim 11, Tupin in view of Bardan, Yudkovitch, Weinstein, and Mendlein discloses all limitations of claim 10, and Tupin does not disclose:
wherein the adhesive layer configured to attach to a chest wall.
Mendlein, however, discloses:
an adhesive layer (Fig. 3: adhesive 360) applied over the gel layer (acoustic coupler 350), the adhesive layer configured to attach the monitoring device to a tissue surface (tissue surface 370; Fig. 3 and [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tupin’s monitoring device to include Mendlein’s adhesive layer applied over gel layer. The motivation for the combination would have been to “couple the (ultrasound probe) to the skin of the subject or the interrogated tissue surface 370”, as taught by Mendlein ([0152]). 
Regarding claim 12, Tupin in view of Bardan, Yudkovitch, Weinstein, and Mendlein discloses all limitations of claim 11, and Tupin further discloses:
wherein the first and second transceivers are reusable ([0149]: casing 22 houses antennas 30,40 and off/on light 21 is provided to notify a user when sensor 20 is operational and power is being supplied to the components).
	Tupin does not disclose:
wherein the gel layer and adhesive layer are disposable.
	Mendlein, however, discloses:
a gel layer and adhesive layer (Fig. 3 and [0152]: acoustic coupler 350 and adhesive 360 ) are disposable ([0137]-[0142]: removable/disposable holder containing gel; [0152]: adhesive probe holder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tupin’s monitoring device to include Mendlein’s disposable gel layer and adhesive layer. The motivation for the combination would have been to overcome “difficulties or inconveniences in maintaining probe hygiene and cleanliness and can subsequently lead to undesirable pathogen transmission between patients or contamination of an object to be contaminated by the object previously interrogated”, as taught by Mendlein ([0122]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793